[exhibit102001.jpg]
EXECUTION VERSION GPMT 2018-FL1, LTD., as Issuer, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Preferred Share Paying Agent, and MAPLESFS LIMITED, as Preferred
Share Registrar and Administrator PREFERRED SHARE PAYING AGENCY AGREEMENT Dated
as of May 9, 2018 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102002.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS
...........................................................................................................1
Section 1.1.
Definitions.............................................................................................................1
Section 1.2. Rules of Construction.
..........................................................................................5
ARTICLE II. THE PREFERRED SHARES
...................................................................................5
Section 2.1. Form of Preferred
Shares......................................................................................5
Section 2.2. Execution; Delivery; Dating and Cancellation.
....................................................6 Section 2.3.
Registration...........................................................................................................7
Section 2.4. Registration of Transfer and Exchange of Preferred
Shares.................................8 Section 2.5. Transfer and Exchange of
Preferred Shares..........................................................9
Section 2.6.
[Reserved.]..........................................................................................................12
Section 2.7. Non-Permitted Holders.
......................................................................................12
Section 2.8. Certain Tax Matters.
...........................................................................................13
Section 2.9. Provisions of the Indenture and Servicing Agreement.
......................................13 ARTICLE III. DISTRIBUTIONS TO THE
HOLDERS...............................................................13 Section
3.1. Disbursement of Funds.
......................................................................................13
Section 3.2. Condition to
Payments........................................................................................15
Section 3.3. The Preferred Share Payment
Account...............................................................16 Section
3.4.
Redemption.........................................................................................................16
Section 3.5. Fees or Commissions in Connection with
Disbursements..................................16 Section 3.6. Liability of the
Preferred Share Paying Agent in Connection with
Disbursements..................................................................................................17
ARTICLE IV. ACCOUNTING AND
REPORTS.........................................................................17
Section 4.1. Reports and Notices.
...........................................................................................17
Section 4.2. Notice of Plan
Assets..........................................................................................17
Section 4.3. Requests by Independent Accountants.
..............................................................18 Section 4.4.
Rule 144A
Information.......................................................................................18
Section 4.5. Tax Information.
.................................................................................................18
ARTICLE V. THE PREFERRED SHARE PAYING
AGENT.....................................................19 Section 5.1.
Appointment of Preferred Share Paying Agent.
.................................................19 Section 5.2. Resignation and
Removal.
..................................................................................19
Section 5.3. Fees; Expenses; Indemnification; Liability.
.......................................................19 24582442.6 -i-



--------------------------------------------------------------------------------



 
[exhibit102003.jpg]
ARTICLE VI. [RESERVED]
........................................................................................................21
ARTICLE VII. MISCELLANEOUS PROVISIONS
....................................................................21 Section
7.1.
Amendment.........................................................................................................21
Section 7.2. Notices; Rule 17g-5
Procedures..........................................................................21
Section 7.3. Governing Law.
..................................................................................................22
Section 7.4. Non-Petition; Limited Recourse.
........................................................................22
Section 7.5. No Partnership or Joint Venture.
........................................................................22
Section 7.6.
Counterparts........................................................................................................22
Exhibit A Form of Preferred Share Exhibit B Form of Purchaser Certificate
24582442.6 -ii-



--------------------------------------------------------------------------------



 
[exhibit102004.jpg]
This PREFERRED SHARE PAYING AGENCY AGREEMENT (this “Agreement”) is dated as of
May 9, 2018, by and among GPMT 2018-FL1, LTD., an exempted company incorporated
with limited liability under the laws of the Cayman Islands (the “Issuer”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
paying agent for the Preferred Shares (in such capacity, the “Preferred Share
Paying Agent”), and MAPLESFS LIMITED, a licensed trust company incorporated in
the Cayman Islands, as administrator (in such capacity, the “Administrator”) and
share registrar for the Preferred Shares (in such capacity, the “Preferred Share
Registrar”). PRELIMINARY STATEMENT As authorized by the Issuer and permitted
under the terms of the Issuer’s Amended and Restated Memorandum and Articles of
Association (the “Memorandum and Articles”) as may be hereafter amended and in
effect from time to time, the Issuer has a duly authorized share capital
consisting of 250 ordinary voting shares, par value U.S.$1.00 per share, all of
which will have been issued by the Issuer and are outstanding on the Closing
Date, and 94,022.414 Preferred Shares, consisting of (i) 94,020.414 shares of
Class P Preferred Shares (the “Class P Preferred Shares”), having a par value
U.S.$0.001 per share and with an aggregate liquidation preference and notional
amount equal to U.S.$1,000 per share; (ii) one share of Class X Preferred Shares
(the “Class X Preferred Shares”), having a par value U.S.$0.001 per share and
with an aggregate notional amount equal to the Class X Preferred Share Notional
Amount (as defined herein) and a liquidation preference equal to U.S.$1,000 per
share and (iii) one share of Class R Preferred Shares (the “Class R Preferred
Shares”), having a par value U.S.$0.001 per share and with an aggregate
liquidation preference and notional amount equal to U.S.$1,000 per share (the
Class P Preferred Shares, the Class X Preferred Shares and the Class R Preferred
Shares are collectively referred to herein as the “Preferred Shares”), all of
which have been issued on the date hereof on the terms and provisions set forth
herein. The distributions on each of the Preferred Shares will be payable in
accordance with the Memorandum and Articles, the Indenture (as defined below),
and this Agreement. The Issuer has entered into this Agreement to provide for
the payment of such distributions. All representations, covenants and agreements
made herein by the Issuer and the Preferred Share Paying Agent are for the
benefit of the Holders. The Issuer is entering into this Agreement, and the
Preferred Share Paying Agent, the Administrator and the Preferred Share
Registrar are accepting their obligations hereunder, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.
ARTICLE I. DEFINITIONS Section 1.1. Definitions. Capitalized terms used but not
defined herein have the respective meanings given to such terms in the Indenture
and, if not defined therein, in the Memorandum and Articles, and are
incorporated by reference herein. As used herein, the following terms have the
following 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102005.jpg]
respective meanings and the definitions of such terms are equally applicable
both in the singular and the plural forms of such terms and in the masculine,
feminine and neuter genders of such terms: “Administrator”: The meaning set
forth in the Preliminary Statement to this Agreement. “Affiliate” or
“Affiliated”: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer or employee (a)
of such Person, (b) of any subsidiary or parent company of such Person or (c) of
any Person described in clause (i) above. For the purposes of this definition,
control of a Person shall mean the power, direct or indirect, (i) to vote more
than 50% of the securities having ordinary voting power for the election of
directors of such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise;
provided that neither the Administrator nor any other company, corporation or
person to which the Administrator provides directors and/or administrative
services and/or acts as share trustee shall be an Affiliate of the Issuer or
Co-Issuer. “Agreement”: The meaning set forth in the Preliminary Statement to
this Agreement. “Authorized Denomination”: Any integral number of Preferred
Shares equal to or greater than 250 shares and integral multiples of one share
in excess thereof. “Available Funds”: With respect to each Payment Date, the
amount (if any) of distributions received by the Preferred Share Paying Agent
from the Issuer or the Trustee under the Priority of Payments under the
Indenture for payments on the Preferred Shares. “Bank”: Wells Fargo Bank,
National Association, a national banking association. “Benefit Plan Investor”:
(A) An “employee benefit plan” (as defined in Section 3(3) of ERISA) that is
subject to Title I of ERISA, (B) a “plan” within the meaning of Section
4975(e)(1) of the Code that is subject to Section 4975 of the Code, or (C) any
entity whose underlying assets include “plan assets” by reason of such employee
benefit plan’s or plan’s investment in the entity or otherwise. “Business Day”:
Each Business Day under the Indenture. “Class P Preferred Share”: The Class P
Preferred Shares issued by the Issuer pursuant to the Memorandum and Articles.
“Class P Preferred Share Notional Amount”: $94,020,414.00. “Class P Preferred
Shares Stated Redemption Price”: The meaning set forth in Section 3.1(a) hereof.
“Class R Preferred Share”: The Class R Preferred Shares issued by the Issuer
pursuant to the Memorandum and Articles. 24582442.6 -2-



--------------------------------------------------------------------------------



 
[exhibit102006.jpg]
“Class X Preferred Share”: The Class X Preferred Shares issued by the Issuer
pursuant to the Memorandum and Articles. “Class X Preferred Rate”: With respect
to any Payment Date, a per annum rate (greater than or equal to zero) equal to:
(a)(i) the total amount of Interest Proceeds available for actual payment to the
holders of the Notes and the Preferred Shares on such Payment Date less (ii) the
total amount of Interest Proceeds distributed on such Payment Date to the
holders of the Notes and the Class P Preferred Shares, divided by (b) the
outstanding Class X Preferred Share Notional Amount, expressed as a percentage
and as an annualized rate on an actual/360 basis in order to produce the
aggregate amount of interest described in clause (a) to accrue on the
outstanding Class X Preferred Share Notional Amount during the related Interest
Accrual Period. “Class X Preferred Share Notional Amount”: The meaning set forth
in Section 3.1(b) hereof.. “Closing Date”: May 9, 2018. “Co-Issuer”: GPMT
2018-FL1 LLC, a Delaware limited liability company. “Code”: The United States
Internal Revenue Code of 1986, as amended. “EHRI”: The Preferred Shares, which
are retained by the Retention Holder on the Closing Date. “FATCA”: Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantially comparable) and any current or future
treasury regulations promulgated thereunder, and any related provisions of law,
court decisions, administrative guidance or agreements with any taxing authority
(or laws thereof) in respect thereof, including any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code or analogous provisions of non-U.S.
law. “Holder”: With respect to any Preferred Shares, the Person in whose name
such Preferred Shares are registered in the Preferred Share Register.
“Indenture”: The indenture dated as of May 9, 2018 among the Issuer, the Co-
Issuer, the Bank, as note administrator, GPMT Seller LLC, as advancing agent and
Wilmington Trust, National Association, as trustee (the “Trustee”), as amended
from time to time in accordance with the terms thereof. “Institutional
Accredited Investor”: An institution that is an “accredited investor” as
described in clause (1), (2), (3) or (7) of Rule 501(a) of Regulation D under
the Securities Act or an entity in which all of the equity owners are such
“accredited investors.” “Investment Company Act”: Investment Company Act of
1940, as amended. 24582442.6 -3-



--------------------------------------------------------------------------------



 
[exhibit102007.jpg]
“Issuer Order”: A written order or request dated and signed in the name of the
Issuer by an Authorized Officer of the Issuer. “Majority”: The Holders of more
than 50% of the aggregate outstanding Preferred Shares. “Memorandum and
Articles”: The meaning set forth in the Preliminary Statement to this Agreement.
“Non-Permitted Holder”: (a) Any U.S. person (as defined in Regulation S) that
becomes the beneficial owner of any Preferred Shares or interest in Preferred
Shares and is not a Qualified Institutional Buyer, (b) any Person for which the
representations made, or deemed to be made, by such Person for purposes of
ERISA, Section 4975 of the Code or applicable Similar Law in any representation
letter or Purchaser Certificate, or by virtue of deemed representations are or
become untrue, or (c) any Benefit Plan Investor. “Notes”: The Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes and the Class F Notes, collectively, authorized by, and
authenticated and delivered under, the Indenture. “Ordinary Shares”: The 250
ordinary shares, U.S.$1.00 par value per share, of the Issuer which have been
issued by the Issuer and are outstanding from time to time. “Payment Date”: Each
Payment Date under the Indenture (including the Stated Maturity Date and any
Redemption Date). “Plan Asset Regulation”: U.S. Department of Labor regulations
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA. “Preferred
Share Certificate”: Any Preferred Share represented by a physical certificate in
definitive, fully registered, certificated form set forth in Exhibit A.
“Preferred Share Paying Agent”: The Bank, solely in its capacity as Preferred
Share Paying Agent under this Agreement, unless a successor Person shall have
become the Preferred Share Paying Agent pursuant to the applicable provisions of
this Agreement, and thereafter “Preferred Share Paying Agent” shall mean such
successor Person. “Preferred Share Payment Account”: The meaning set forth in
Section 3.3. “Preferred Share Register”: The register of members maintained by
the Preferred Share Registrar. “Preferred Shares”: The meaning set forth in the
Preliminary Statement to this Agreement. “Purchaser”: Each purchaser of an
interest in Preferred Shares, including any account for which it is acting.
24582442.6 -4-



--------------------------------------------------------------------------------



 
[exhibit102008.jpg]
“Purchaser Certificate”: A certificate substantially in the form of Exhibit B
attached hereto, duly completed as appropriate. “Qualified Institutional Buyer”:
Any Person that, at the time of its acquisition, purported acquisition or
proposed acquisition of Preferred Shares, is a qualified institutional buyer
within the meaning of Rule 144A. “Qualified Purchaser”: Any Person that, at the
time of its acquisition, purported acquisition or proposed acquisition of
Preferred Shares, is a qualified purchaser within the meaning of the Investment
Company Act. “Record Date”: With respect to any Payment Date, the date that is
15 days (whether or not a Business Day) prior to such Payment Date. “Redemption
Date”: The earlier of (i) the Stated Maturity Date and (ii) the Payment Date on
which a redemption of the Preferred Shares occurs. “Redemption Price”: The
Redemption Price for the Preferred Shares calculated in accordance with the
procedures set forth in the Indenture. “Retention Holder”: GPMT CLO Holdings
LLC, a Delaware limited liability company. “Rule 144A Information”: The meaning
set forth in Section 4.4. “Similar Law”: Any local, state, federal, non-U.S. or
other law that is substantially similar to the fiduciary responsibility or
prohibited transaction provisions of ERISA or Section 4975 of the Code.
“Specified Person”: The meaning set forth in Section 2.2(g). “U.S. Person”: As
defined in Regulation S under the Securities Act. Section 1.2. Rules of
Construction. (a) The Article and Section headings herein and the Table of
Contents are for convenience only and shall not affect the construction hereof.
(b) References to Preferred Shares and Certificates shall, when the context
requires, be construed to mean the Preferred Share Certificate representing the
same. ARTICLE II. THE PREFERRED SHARES Section 2.1. Form of Preferred Shares.
The Preferred Shares shall be duly executed by the Issuer and delivered by the
Preferred Share Paying Agent as hereinafter provided. 24582442.6 -5-



--------------------------------------------------------------------------------



 
[exhibit102009.jpg]
Section 2.2. Execution; Delivery; Dating and Cancellation. (a) Any Preferred
Share Certificates shall be executed on behalf of the Issuer by one or more
Authorized Officers of the Issuer. The signature of such Authorized Officer on a
Preferred Share Certificate may be manual or facsimile. (b) Preferred Share
Certificates bearing the signatures of individuals who were at any time the
Authorized Officers of the Issuer shall bind the Issuer, notwithstanding the
fact that such individuals or any of them have ceased to hold such offices prior
to the delivery of such Preferred Share Certificates or did not hold such
offices at the date of issuance of such Preferred Shares. (c) At any time and
from time to time after the execution of this Agreement, the Issuer may deliver
Preferred Share Certificates executed by the Issuer to the Preferred Share
Paying Agent for authentication, and the Preferred Share Paying Agent, upon
Issuer Order, shall authenticate and deliver such Preferred Share Certificates
as directed by the Issuer. (d) All Preferred Share Certificates authenticated
and delivered by the Preferred Share Paying Agent upon Issuer Order on the
Closing Date shall be dated on the Closing Date. All other Preferred Share
Certificates that are authenticated after the Closing Date for any other purpose
under this Agreement shall be dated on the date of their execution. (e) No
Preferred Share Certificate shall be entitled to any benefit under this
Preferred Share Paying Agency Agreement or be valid or obligatory for any
purpose, unless there appears on such Preferred Share Certificate a Preferred
Share Certificate of Authentication, substantially in the form provided for
herein, executed by the Preferred Share Paying Agent by the manual signature of
one of their Authorized Officers, and such certificate upon any Preferred Share
Certificate shall be conclusive evidence, and the only evidence, that such
Preferred Share Certificate has been duly authenticated and delivered hereunder.
(f) All Preferred Share Certificates surrendered for registration of transfer or
exchange, or deemed lost or stolen, shall, if surrendered to any Person other
than the Preferred Share Paying Agent, be delivered to the Preferred Share
Paying Agent, and shall promptly be canceled. No Preferred Share Certificates
shall be issued in lieu of or in exchange for any Preferred Share Certificates
canceled as provided in this Section 2.2(f), except as expressly permitted by
this Agreement. All canceled Preferred Share Certificates held by the Preferred
Share Paying Agent shall be destroyed or held by the Preferred Share Paying
Agent in accordance with its standard retention policy. (g) If (i) any mutilated
or defaced Preferred Share Certificate is surrendered to the Preferred Share
Paying Agent, or if there shall be delivered to the Issuer or the Preferred
Share Paying Agent (each, a “Specified Person”) evidence to their reasonable
satisfaction of the destruction, loss or theft of any Preferred Share
Certificate, and (ii) there is delivered to each Specified Person such security
or indemnity as may be required by each Specified Person to save each of them
and any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Preferred Share Certificate has been acquired by a
bona fide purchaser, the Issuer shall execute in lieu of any such mutilated,
defaced, destroyed, lost or stolen Preferred Share 24582442.6 -6-



--------------------------------------------------------------------------------



 
[exhibit102010.jpg]
Certificate, a new Preferred Share Certificate, of like tenor (including the
same date of issuance) and equal principal amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Preferred Share Certificate and bearing a number not contemporaneously
outstanding. If, after delivery of such new Preferred Share Certificate, a bona
fide purchaser of the predecessor Preferred Share Certificate presents for
payment, transfer or exchange such predecessor Preferred Share Certificate, any
Specified Person shall be entitled to recover such new Preferred Share
Certificate from the Person to whom it was delivered or any Person taking
therefrom, and each Specified Person shall be entitled to recover upon the
security or indemnity provided therefor to the extent of any loss, damage, cost
or expense incurred by such Specified Person in connection therewith. In case
any such mutilated, defaced, destroyed, lost or stolen Preferred Share
Certificate has become due and payable, the Issuer, in its discretion may,
instead of issuing a new Preferred Share Certificate, pay such Preferred Share
Certificate without requiring surrender thereof except that any mutilated or
defaced Preferred Share Certificate shall be surrendered. Upon the issuance of
any new Preferred Share Certificate under this Section 2.2(g), the Issuer may
require the payment by the registered Holder thereof of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Preferred
Share Paying Agent) connected therewith. Every new Preferred Share Certificate
issued pursuant to this Section 2.2(g) in lieu of any mutilated, defaced,
destroyed, lost or stolen Preferred Share Certificate shall constitute an
original additional contractual obligation of the Issuer, and such new Preferred
Share Certificate shall be entitled, subject to this Section 2.2(g), to all the
benefits of this Agreement equally and proportionately with any and all other
Preferred Share Certificates duly issued hereunder. The provisions of this
Section 2.2(g) are exclusive and shall preclude (to the extent lawful) all other
rights and remedies with respect to the replacement or payment of mutilated,
defaced, destroyed, lost or stolen Preferred Share Certificates. Section 2.3.
Registration. (a) The Issuer shall keep or cause to be kept the Preferred Share
Register in which, subject to such reasonable regulations as it may prescribe,
the Preferred Share Registrar shall provide for the registration of holders of,
and the registration of transfers and exchanges of, Preferred Shares and
Ordinary Shares. The Administrator is hereby initially appointed as agent of the
Issuer to act as the “Preferred Share Registrar” for the purpose of maintaining
the Preferred Share Register and registering and recording in the Preferred
Share Register the Preferred Shares and transfers of such Preferred Shares as
herein provided. Upon any resignation or removal of the Preferred Share
Registrar, the Issuer shall promptly appoint a successor. The Preferred Share
Paying Agent shall promptly provide the Preferred Share Registrar with all
information necessary 24582442.6 -7-



--------------------------------------------------------------------------------



 
[exhibit102011.jpg]
to prepare and maintain the Preferred Share Register. The Preferred Share
Registrar shall be entitled to rely on such information provided to it pursuant
to the preceding sentence without any liability on its part. (b) The Preferred
Share Paying Agent shall maintain a duplicate share register and shall be
entitled to conclusively rely on such duplicate share register for the purpose
of payment on the Preferred Shares. The Preferred Share Paying Agent shall have
the right to inspect the Preferred Share Register at all reasonable times and to
obtain copies thereof and the Preferred Share Paying Agent shall have the right
to rely upon a certificate executed on behalf of such Preferred Share Registrar
by an Authorized Officer thereof as to the names and addresses of the Holders
and the numbers of such Preferred Shares. If either party becomes aware of any
discrepancies between the Preferred Share Register and the duplicate share
register, it shall promptly inform the other of the same and the Preferred Share
Registrar and the Preferred Share Paying Agent shall cooperatively ensure that
the Preferred Share Register and the duplicate share register are reconciled in
a timely manner and in any case prior to the next Record Date. Notwithstanding
anything to the contrary herein, the Preferred Share Paying Agent shall have no
duty to monitor or determine whether any discrepancies exist between the two
registers. Section 2.4. Registration of Transfer and Exchange of Preferred
Shares. (a) Subject to this Section 2.4 and Section 2.5, upon surrender for
registration of transfer of any Preferred Share Certificates at the offices of
the Issuer or the Preferred Share Paying Agent in compliance with the
restrictions set forth in any legend appearing on any such Preferred Share
Certificate, the Issuer shall execute and the Preferred Share Paying Agent shall
deliver, in the name of the designated transferee or transferees, one or more
new Preferred Share Certificates, each in an Authorized Denomination, of like
terms and of a like number. (b) Subject to this Section 2.4 and Section 2.5, at
the option of the Holder, Preferred Shares may be exchanged for Preferred
Shares, each in an Authorized Denomination, of like terms and of like number
upon surrender of the related Preferred Share Certificate at such office as the
Preferred Share Paying Agent may designate for such purposes. Whenever any
Preferred Share Certificate is surrendered for exchange, the Issuer shall
execute and the Preferred Share Paying Agent shall deliver the Preferred Share
Certificate that the Holder making the exchange is entitled to receive. (c)
Preferred Share Certificates representing Preferred Shares issued upon any
registration of transfer or exchange of Preferred Shares shall represent equity
interests of the Issuer entitled to the same benefits under this Agreement and
the Memorandum and Articles as the Preferred Shares represented by the Preferred
Share Certificate surrendered upon such registration of transfer or exchange.
(d) All Preferred Share Certificates presented or surrendered for registration
of transfer or exchange shall be accompanied by an assignment form and a written
instrument of transfer each in a form satisfactory to the Issuer and the
Preferred Share Paying Agent, duly executed by the Holder thereof or its
attorney duly authorized in writing. 24582442.6 -8-



--------------------------------------------------------------------------------



 
[exhibit102012.jpg]
(e) No service charge shall be made to a Holder for any registration of transfer
or exchange of Preferred Shares, but the Preferred Share Paying Agent may
require payment of a sum sufficient to cover the expenses of delivery (if any)
not made by regular mail or any tax or other governmental charge payable in
connection therewith. (f) The Issuer, the Preferred Share Paying Agent, the
Preferred Share Registrar, and any agent of the Issuer, the Preferred Share
Paying Agent or the Preferred Share Registrar shall treat the Person in whose
name any Preferred Shares are registered on the Preferred Share Register as the
owner of such Preferred Shares on the applicable Record Date for the purpose of
receiving payments in respect of such Preferred Shares and none of the Issuer,
the Preferred Share Paying Agent, the Preferred Share Registrar or any agent of
the Issuer, the Preferred Share Paying Agent or the Preferred Share Registrar
shall be affected by notice to the contrary. Section 2.5. Transfer and Exchange
of Preferred Shares. (a) Restrictions on Transfer. (i) As long as any Note is
outstanding, the Retention Holder must at all times own (for U.S. federal income
tax purposes) 100% of both the Preferred Shares and the Ordinary Shares, and
will not transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes), pledge or
hypothecate any of the Preferred Shares or the Ordinary Shares to any other
person, entity or entities, as long as the Issuer receives an opinion of Dechert
LLP, Sidley Austin LLP or another nationally recognized tax counsel experienced
in such matters that such transfer, pledge or hypothecation will not cause the
Issuer to be treated as a foreign corporation engaged in a trade or business
within the United States for U.S. federal income tax purposes or otherwise to
become subject to U.S. federal income tax on a net income basis (or has
previously received an opinion of Dechert LLP, Sidley Austin LLP or another
nationally recognized tax counsel experienced in such matters that the Issuer
will be treated as a foreign corporation that is not engaged in a trade or
business within the United States for U.S. federal income tax purposes, which
opinion may be conditioned, in each case, on compliance with certain
restrictions on the investment or other activities of the Issuer and the
Servicer on behalf of the Issuer). (ii) No Preferred Shares may be sold or
transferred (including, without limitation, by pledge or hypothecation) unless
such sale or transfer is exempt from the registration requirements of the
Securities Act and is exempt under applicable securities laws of any state or
other jurisdiction of the United States. (b) No Preferred Shares may be offered,
sold, delivered or transferred (including, without limitation, by pledge or
hypothecation) except to (i) (A) a non-U.S. person (as defined under Regulation
S) in accordance with the requirements of Regulation S or (B) both (x) a
Qualified Institutional Buyer and (y) a Qualified Purchaser and (ii) in
accordance with any other applicable law. (c) No Preferred Shares may be
offered, sold or delivered within the United States or to, or for the benefit
of, U.S. persons (as defined in Regulation S) except in accordance 24582442.6
-9-



--------------------------------------------------------------------------------



 
[exhibit102013.jpg]
with Rule 144A or an exemption from the registration requirements of the
Securities Act, to Persons purchasing for their own account or for the accounts
of one or more Qualified Institutional Buyers for which the purchaser is acting
as a fiduciary or agent. Preferred Shares may be sold or resold, as the case may
be, in offshore transactions to non-U.S. persons (as defined in Regulation S) in
reliance on Regulation S. None of the Issuer, the Preferred Share Paying Agent,
the Preferred Share Registrar or any other Person may register the Preferred
Shares under the Securities Act or any state securities laws or the applicable
laws of any other jurisdiction. (d) No transfer of Preferred Shares to a
proposed transferee that is or will be, or is acting on behalf of or using any
assets of any Person that is or will become, a Benefit Plan Investor will be
effective, and the Preferred Share Paying Agent will not process or recognize
any such transfer. Beneficial interests in Preferred Shares may not at any time
be acquired or held by or on behalf of a Benefit Plan Investor. No transfer of
Preferred Shares will be effective, and the Issuer and the Preferred Share
Paying Agent will not recognize any such transfer, if the transferee’s
acquisition, holding or disposition of such interest constitutes or will
constitute or otherwise result in a prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code (or, in the case of a plan subject to Similar
Law, a violation of Similar Law) unless an exemption is available (all of the
conditions of which have been satisfied) or any other violation of an applicable
requirement of ERISA, the Code or other applicable law. Notwithstanding anything
contained herein to the contrary, the Preferred Share Paying Agent and the
Preferred Share Registrar shall not be responsible for ascertaining whether any
transfer complies with the registration provisions of or any exemptions from the
Securities Act, applicable state securities laws or the applicable laws of any
other jurisdiction, ERISA, the Code or the Investment Company Act; provided,
that if a Purchaser Certificate is specifically required by the express terms of
this Section 2.5 to be delivered to the Preferred Share Paying Agent, the
Preferred Share Paying Agent shall be under a duty to receive and examine the
same to determine whether or not the certificate conforms on its face to the
terms of this Agreement and shall promptly notify the party delivering the same
if such Purchaser Certificate does not comply with such terms. (e) Transfers and
exchanges of Certificates, in whole or in part, shall only be made in accordance
with this Section 2.5(e). Any purported transfer or exchange in violation of the
foregoing requirements shall be null and void ab initio, the Issuer shall not
execute and the Preferred Share Paying Agent shall not deliver Preferred Share
Certificates with respect to the transfer or exchange and the Preferred Share
Registrar shall not register any such purported transfer. (i) Transfer—Preferred
Share Certificate to Preferred Share Certificate. If a Holder of a Preferred
Share Certificate wishes at any time to transfer such Preferred Share
Certificate to a Person that will take delivery in the form of Certificates,
such Holder may transfer or cause the transfer of such interest for an
equivalent interest in one or more 24582442.6 -10-



--------------------------------------------------------------------------------



 
[exhibit102014.jpg]
Certificates (in Authorized Denominations), but only upon delivery of the
documents set forth in the following sentence. Upon receipt by the Preferred
Share Paying Agent of: (A) the Preferred Share Certificates properly endorsed
for assignment to the transferee; and (B) a Purchaser Certificate; the Preferred
Share Paying Agent shall cancel such Preferred Share Certificates, arrange for
new Preferred Share Certificates to be executed by the Issuer, and deliver one
or more Preferred Share Certificates registered in the name and number specified
in the Purchaser Certificate (the aggregate number of such Preferred Shares
being equal to the interest delivered to the Preferred Share Paying Agent) and
in Authorized Denominations. The Preferred Share Paying Agent shall record the
exchange on the duplicate share register and instruct the Preferred Share
Registrar to, and the Preferred Share Registrar shall upon such instruction,
record the exchange in the Preferred Share Register. (ii) Exchange—Preferred
Share Certificate to Preferred Share Certificate. If a Holder of a Preferred
Share Certificate wishes at any time to exchange such Preferred Share
Certificate for one or more Certificates, such Holder may exchange or cause such
exchange for an equivalent interest in one or more Certificates (in Authorized
Denominations), but only upon delivery of the documents set forth in the
following sentence. Upon receipt by the Preferred Share Paying Agent of: (A) the
Preferred Share Certificates properly endorsed for exchange; and (B) a Purchaser
Certificate; the Preferred Share Paying Agent shall cancel such Preferred Share
Certificates, arrange for new Preferred Share Certificates to be executed by the
Issuer, and deliver one or more such new Preferred Share Certificates,
registered in the names and numbers specified in the Purchaser Certificate (the
aggregate number of Preferred Shares being equal to the number of Preferred
Shares delivered to the Preferred Share Paying Agent) and in Authorized
Denominations. The Preferred Share Paying Agent shall record the exchange on the
duplicate share register and instruct the Preferred Share Registrar to, and the
Preferred Share Registrar shall upon such instruction, record the transfer in
the Preferred Share Register. (f) Preferred Share Certificates shall bear a
legend substantially in the form set forth in Exhibit A unless there is
delivered to the Issuer such satisfactory evidence, which may include an Opinion
of Counsel, as may be reasonably required by the Issuer to the effect that
neither such applicable legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A under, Section 4(2) of, or Regulation S under, the Securities Act,
as applicable, and to ensure that neither the Issuer nor the pool of Collateral
becomes an investment company required to be registered under the Investment
Company Act. Preferred Share Certificates that are delivered to the Preferred
Share Paying Agent by or on behalf of the Issuer without such legend shall be
conclusive evidence that the Issuer has satisfied any conditions precedent, and
the Preferred Share Paying Agent shall have no obligation 24582442.6 -11-



--------------------------------------------------------------------------------



 
[exhibit102015.jpg]
to determine whether such legend is required. The Preferred Share Paying Agent
shall make no representation or warranty to the validity of any Preferred Share,
except to the extent of its own signature thereon. (g) The Preferred Share
Registrar may rely conclusively on any directions given by the Issuer or the
Preferred Share Paying Agent in accordance with this Agreement without further
review, to effect the transfer of Preferred Shares by making all necessary
entries in the Preferred Share Register and shall have no liability for acting
in reliance on any such directions. (h) Notwithstanding anything contained
herein to the contrary, at all times, if a transfer of all or any portion of the
EHRI after the Closing Date is to be made, then the Preferred Share Registrar
shall refuse to register such transfer unless it receives (and, upon receipt,
may conclusively rely upon) (i) a certification from such Holder’s prospective
transferee and (ii) a certification from the Holder of the EHRI desiring to
effect such transfer, each, in form and substance, acceptable to GPMT Seller
LLC. Upon receipt of the foregoing certifications, the Preferred Share Registrar
shall, subject to this Section 2.5, reflect such EHRI in the name of the
prospective transferee. Section 2.6. [RESERVED] Section 2.7. Non-Permitted
Holders. (a) Notwithstanding any other provision in this Agreement, any transfer
of a beneficial interest in Preferred Shares to a Non-Permitted Holder shall be
null and void ab initio and any such purported transfer of which the Issuer or
the Preferred Share Paying Agent shall have notice may be disregarded by the
Issuer and the Preferred Share Paying Agent for all purposes at any time after
either of them learns that any Person is or has become a Non-Permitted Holder.
(b) If any Non-Permitted Holder becomes the beneficial owner of Preferred
Shares, the Issuer shall, promptly after discovery of any such Non-Permitted
Holder by the Issuer or the Preferred Share Paying Agent (and notice by the
Preferred Share Paying Agent to the Issuer, if the Preferred Share Paying Agent
makes the discovery), send notice to such Non-Permitted Holder demanding that
such Non-Permitted Holder transfer its Preferred Shares or interest to a Person
that is not a Non-Permitted Holder within 30 days of the date of such notice. If
such Non-Permitted Holder fails to so transfer such Preferred Shares or
interest, the Issuer shall have the right, without further notice to the
Non-Permitted Holder, to sell such Preferred Shares or interest in Preferred
Shares to a purchaser selected by the Issuer that is not a Non-Permitted Holder
on such terms as the Issuer may choose. The Issuer may retain an investment bank
to act on the Issuer’s behalf or request one or more bids from one or more
brokers or other market professionals that regularly deal in securities similar
to the Preferred Shares, and the Issuer will sell such Preferred Shares or
interest to the highest such bidder. However, the Issuer may select a purchaser
by any other means determined by it in its sole discretion. Each Holder of
Preferred Shares, the Non-Permitted Holder and each other Person in the chain of
title from the Holder to the Non-Permitted Holder, by its acceptance of an
interest in the applicable Preferred Shares, agrees to cooperate with the Issuer
and the Preferred Share Paying Agent to effect such transfers. The proceeds of
such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted Holder. The terms and
conditions of any sale under 24582442.6 -12-



--------------------------------------------------------------------------------



 
[exhibit102016.jpg]
this subsection shall be determined in the sole discretion of the Issuer, and
none of the Issuer, Preferred Share Registrar or the Preferred Share Paying
Agent shall be liable to any Person having an interest in the Preferred Shares
sold as a result of any such sale or the exercise of such discretion. Section
2.8. Certain Tax Matters. (a) The Issuer, and each Holder by acceptance of such
Preferred Shares, each agree, where permitted by applicable law and unless the
Issuer is a Qualified REIT Subsidiary, to treat such Preferred Shares as an
equity interest in the Issuer for U.S. federal, State and local income and
franchise tax purposes. (b) The Issuer and the Preferred Share Paying Agent
agree that they do not intend for this Agreement to represent an agreement to
enter into a partnership, a joint venture or any other business entity for U.S.
federal income tax purposes. The Issuer and the Preferred Share Paying Agent
shall not represent or otherwise hold themselves out to the IRS or other third
parties as partners in a partnership or members of a joint venture or other
business entity for U.S. federal income tax purposes. (c) The Issuer shall not
elect to be treated as a partnership and neither the Issuer, nor the Preferred
Share Paying Agent shall file or cause to be filed any U.S. federal, State or
local partnership tax return with respect to this Agreement. (d) The Issuer
shall take all actions necessary or advisable to allow the Issuer to comply with
FATCA, including, appointing any agent or representative to perform due
diligence, withholding or reporting obligations of the Issuer pursuant to FATCA.
The Issuer shall provide any certification or documentation (including the
applicable IRS Form W-9 (or if required, the applicable IRS Form W-8) or any
successor form) to any payor (as defined in FATCA) from time to time as provided
by law to minimize U.S. withholding tax under FATCA. Section 2.9. Provisions of
the Indenture and Servicing Agreement. Each Holder of the Preferred Shares, by
its acceptance of the Preferred Shares issued hereunder, agrees to be bound by
the provisions of the Indenture and Servicing Agreement relating to the
Preferred Shares. ARTICLE III. DISTRIBUTIONS TO THE HOLDERS Section 3.1.
Disbursement of Funds. (a) The Class P Preferred Shares outstanding will have an
aggregate stated redemption price from time to time equal to the Aggregate
Outstanding Portfolio Balance minus the Aggregate Outstanding Amount of all
Classes of Notes (the “Class P Preferred Shares Stated Redemption Price”). The
Class P Preferred Shares will have a stated dividend rate of LIBOR index plus
4.25%. Such dividend rate will be applied to the outstanding Class P Preferred
Share Notional Amount. 24582442.6 -13-



--------------------------------------------------------------------------------



 
[exhibit102017.jpg]
(b) The Class X Preferred Shares outstanding will have a notional amount from
time to time equal to the outstanding Class P Preferred Share Notional Amount
(the “Class X Preferred Shares Notional Amount”). The Class X Preferred Shares
will have a stated dividend rate of the Class X Preferred Rate. Such dividend
rate will be applied to the outstanding Class X Preferred Share Notional Amount.
(c) The Class R Preferred Shares will be entitled to any amount remaining after
all distributions to the Class P Preferred Shares and the Class X Preferred
Shares (including, without limitation, any accrued and unpaid dividends and
Class P Preferred Shares Stated Redemption Price) have been made in accordance
with the priority of distribution described herein. (d) Subject to Section 3.2,
on each Payment Date (including any Redemption Date and the Stated Maturity
Date) the Preferred Share Paying Agent shall apply the Available Funds to make
payment (i) of dividends and (ii) with respect to any Redemption Date or Stated
Maturity Date, the Redemption Price, to each Holder on the relevant Record Date,
on a pro rata basis in accordance with the priority of distribution described
herein. (e) Notwithstanding the foregoing, in accordance with the provisions of
Section 12.1(f) of the Indenture and at any time when the Retention Holder holds
100% of the Preferred Shares, the Retention Holder may designate all or any
portion of the Available Funds, which would otherwise be distributed to the
Preferred Share Paying Agent for payment on the Preferred Shares, for deposit
into the Payment Account as a contribution to the Issuer. Any such amounts paid
to the Issuer as a contribution shall be deemed for all purposes as having been
paid to the Preferred Share Paying Agent pursuant to the Priority of Payments in
the Indenture. (f) Payments will be made by wire transfer to a U.S. dollar
account maintained by such Holder as notified to the Preferred Share Paying
Agent or, in the absence of such notification, by U.S. dollar check delivered by
first class mail to the Holder at its address of record. The Preferred Share
Registrar shall, upon request, provide the Preferred Share Paying Agent with a
certified list of the Holders and all relevant information regarding the Holders
as the Preferred Share Paying Agent may require promptly and in each case no
later than five Business Days after receipt of such request (or each relevant
Record Date, if sooner or if no such request is made); provided, that in no
event shall the Preferred Share Registrar be expected to respond in less than
two Business Days from receipt of such request. (g) Subject to Section 3.1(d),
the Preferred Share Paying Agent shall distribute all amounts to be paid in
accordance with the Priority of Payments to the holders of the Preferred Shares
as follows: (i) Interest Proceeds. On each Payment Date, Available Funds that
constitute Interest Proceeds under the Indenture shall be distributed in the
following order of priority: (A) to the Class P Preferred Shares, to the extent
of accrued and unpaid dividends thereon; (B) to the Class X Preferred Shares, to
the extent of accrued and unpaid dividends thereon; and 24582442.6 -14-



--------------------------------------------------------------------------------



 
[exhibit102018.jpg]
(C) to the Class R Preferred Shares, the remaining Interest Proceeds (if any) in
the Preferred Share Paying Account. (ii) Principal Proceeds. On each Payment
Date, Available Funds that constitute Principal Proceeds under the Indenture
shall be distributed in the following order of priority: (A) to the Class P
Preferred Shares, pro rata based on the aggregate Class P Preferred Shares
Notional Amount, in partial redemption thereof, until the Class P Preferred
Shares Notional Amount has been reduced to zero; and (B) to the Class R
Preferred Shares, the remaining Principal Proceeds (if any) in the Preferred
Share Payment Account. Section 3.2. Condition to Payments. (a) As a condition to
payment of any amount hereunder without the imposition of U.S. withholding tax,
the Preferred Share Paying Agent, on behalf of the Issuer, shall require
certification acceptable to it to enable the Issuer and the Preferred Share
Paying Agent to determine their duties and liabilities with respect to any taxes
or other charges that they may be required to deduct or withhold from payments
in respect of the Preferred Shares under any present or future law or regulation
of the United States or any present or future law or regulation of any political
subdivision thereof or taxing authority therein or to comply with any reporting
or other requirements under such law or regulation. Without limiting the
foregoing, as a condition to any payment on the Preferred Shares without U.S.
federal back-up withholding, the Issuer shall require the delivery of properly
completed and signed applicable U.S. federal income tax certifications
(generally, an IRS Form W-9 (or applicable successor form) in the case of a
Person that is a “United States person” as defined in the Code or an IRS Form
W-8BEN or IRS Form W-8BEN- E, as applicable (or applicable successor form), in
the case of a Person that is not a “United States person” within the meaning of
the Code). In addition, the Issuer or any of its agents shall require (i)
complete and accurate information and documentation that may be required to
enable the Issuer or any of its agents to comply with FATCA and (ii) each Holder
to agree that the Issuer and/or any of its agents may (1) provide such
information and documentation and any other information concerning its
investment in the Preferred Shares to the Cayman Islands Tax Information
Authority (including, without limitation, the properly completed and executed
“Entity Self-Certification Form” or “Individual Self-Certification Form” (in the
forms published by the Cayman Islands Department for International Tax
Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf)), the U.S. Internal Revenue
Service and any other relevant tax authority and (2) take any other actions
necessary for the Issuer or the Co-Issuer to comply with FATCA or necessary to
provide to the Cayman Islands Tax Information Authority pursuant to the Cayman
Islands Tax Information Authority Law (2017 Revision) and the Organization for
Economic Co-operation and Development’s Standard for Automatic Exchange of
Financial Account Information – Common Reporting Standard (each as amended)
(including any implementing legislation, rules, regulations and guidance notes
with respect to such laws). 24582442.6 -15-



--------------------------------------------------------------------------------



 
[exhibit102019.jpg]
Amounts properly withheld under the Code or other applicable law by any Person
from a payment of dividends to any Holder shall be considered as having been
paid by the Issuer to such Holder for all purposes of this Agreement. (b)
[RESERVED] (c) Notwithstanding anything in this Agreement to the contrary,
distributions of Available Funds on any Payment Date (including any Redemption
Date or the Stated Maturity Date), shall be subject to the Issuer being solvent
under Cayman Islands law (defined as the Issuer being able to pay its debts as
they become due in the ordinary course of business) immediately prior to, and
after giving effect to, such payment as determined by the Issuer. (d) If the
Issuer determines that the condition set forth in subsection (c) above is not
satisfied with respect to any portion of the Available Funds on such Payment
Date, the Issuer shall instruct the Preferred Share Paying Agent in writing on
or before one Business Day prior to such Payment Date that such portion should
not be paid, and the Preferred Share Paying Agent shall not pay the same until
the first succeeding Payment Date or, in the case of any payments which would
otherwise be payable on any Redemption Date or the Stated Maturity Date, until
the first succeeding Business Day, upon which the Issuer notifies the Preferred
Share Paying Agent in writing that each condition is satisfied. Any amounts so
retained will be held in the Preferred Share Payment Account until such amounts
are paid, subject to the availability of such funds under Cayman Islands law to
pay any liability of the Issuer. In the absence of such notification from the
Issuer, the Preferred Share Paying Agent may conclusively assume that the
condition set forth in subsection (c) has been satisfied and shall pay the
amounts due under this Agreement. Section 3.3. The Preferred Share Payment
Account. The Preferred Share Paying Agent shall, prior to the Closing Date,
establish a single, segregated, non-interest bearing trust account, which shall
be designated as the “Preferred Share Payment Account”, for the benefit of the
Issuer (the “Preferred Share Payment Account”). The Preferred Share Paying Agent
shall promptly credit all Available Funds to the Preferred Share Payment
Account. All sums payable by the Preferred Share Paying Agent hereunder shall be
paid out of the Preferred Share Payment Account. For the avoidance of doubt, the
Preferred Share Payment Account (and interest, if any, earned on amounts on
deposit therein) shall be owned by the Issuer (or the related REIT so long as
the Issuer is a Qualified REIT Subsidiary) for U.S. federal income tax purposes.
Section 3.4. Redemption. The Preferred Shares shall be redeemed (in whole but
not in part) at the Redemption Price on any Redemption Date or on the Stated
Maturity Date (if not redeemed earlier). Section 3.5. Fees or Commissions in
Connection with Disbursements. All payments by the Preferred Share Paying Agent
hereunder shall be made without charging any commission or fee to the Holders.
24582442.6 -16-



--------------------------------------------------------------------------------



 
[exhibit102020.jpg]
Section 3.6. Liability of the Preferred Share Paying Agent in Connection with
Disbursements. (a) Notwithstanding anything herein, the Preferred Share Paying
Agent shall not incur any personal liability to pay amounts due to Holders and
shall only be required to make payments, including the payment of dividends, if
there are sufficient funds in the Preferred Share Payment Account to make such
payments. (b) Except as otherwise required by applicable law, any funds
deposited with the Preferred Share Paying Agent and held in the Preferred Share
Payment Account or otherwise held for payment on the Preferred Shares and
remaining unclaimed for two years after such payment has become due and payable
shall be paid to the Issuer; and the Holder of such Preferred Shares shall
thereafter look only to the Issuer for payment of such amounts and all liability
of the Preferred Share Paying Agent with respect to such funds (but only to the
extent of the amounts so paid to the Issuer) shall thereupon cease. The
Preferred Share Paying Agent, before being required to make any such release of
payment, may, but shall not be required to, adopt and employ at the expense of
the Issuer any reasonable means of notification of such release of payment,
including, but not limited to, arranging with the Preferred Share Registrar for
the Preferred Share Registrar to mail notice of such release to Holders whose
right to or interest in amounts due and payable but not claimed is determinable
from the records of the Issuer or Preferred Share Paying Agent, as applicable,
at the last address of record of each such Holder. ARTICLE IV. ACCOUNTING AND
REPORTS Section 4.1. Reports and Notices. (a) The Preferred Share Paying Agent
shall cause to be made available to the Holders the reports required to be made
available by the Note Administrator pursuant to Section 10.12 of the Indenture.
(b) The Preferred Share Paying Agent shall notify the Preferred Shareholders of
the occurrence of an Event of Default under the Indenture of which it receives
notice from the Trustee or the Issuer. Section 4.2. Notice of Plan Assets. The
Preferred Share Paying Agent has no duty to investigate whether the assets of
the Issuer are reasonably likely to be deemed “plan assets” (within the meaning
of the Plan Asset Regulation); however, in the event that any officer within the
corporate trust office of the Preferred Share Paying Agent (or any successor
thereto) working on matters related to the Issuer has actual knowledge that the
assets of the Issuer are “plan assets,” the Preferred Share Paying Agent will
promptly provide notice to the Preferred Share Registrar for forwarding to the
Issuer and the Holders. 24582442.6 -17-



--------------------------------------------------------------------------------



 
[exhibit102021.jpg]
Section 4.3. Requests by Independent Accountants. Upon written request by
Independent accountants appointed by the Issuer, the Preferred Share Registrar
shall provide to them that information contained in the Preferred Share Register
needed for them to provide tax information to the Holders. Section 4.4. Rule
144A Information. At any time when the Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the written request of a Holder, the
Issuer shall promptly furnish or cause to be furnished Rule 144A Information,
and deliver such Rule 144A Information to such Holder, to a prospective
purchaser designated by such Holder or beneficial owner or to the Preferred
Share Paying Agent for delivery to such Holder or a prospective purchaser
designated by such Holder, in order to permit required or protective compliance
by any such Holder with Rule 144A in connection with the resale of any such
Preferred Shares. “Rule 144A Information” shall be information that is required
by subsection (d)(4) of Rule 144A. Section 4.5. Tax Information. If the Issuer
is no longer a Qualified REIT Subsidiary, the Issuer shall provide to each
beneficial owner of Preferred Shares any information that the beneficial owner
reasonably requests in order for the beneficial owner to (i) comply with its
federal state, or local tax and information returns and reporting obligations,
(ii) make and maintain a “qualified electing fund” election (as defined in the
Code) with respect to the Issuer (including a “PFIC Annual Information
Statement” as described in Treasury Regulation §1.1295-1(g) (or any successor
Treasury Regulation or IRS release or notice), including all representations and
statements required by such statement), or (iii) comply with filing requirements
that arise as a result of the Issuer being classified as a “controlled foreign
corporation” for U.S. federal income tax purposes (such information to be
provided at such beneficial owner’s expense); provided that the Issuer shall not
file, or cause to be filed, any income or franchise tax return in the United
States or any state of the United States unless it shall have obtained advice
from Sidley Austin LLP or an opinion of other nationally recognized U.S. tax
counsel experienced in such matters prior to such filing that, under the laws of
such jurisdiction, the Issuer is required to file such income or franchise tax
return. If required to prevent the withholding or imposition of United States
income tax, (i) the Issuer and each beneficial owner shall deliver or cause to
be delivered an IRS Form W-9, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, or successor applicable form, and (ii) the Issuer, with respect to
(as applicable) an item included in the Collateral, shall deliver or cause to be
delivered an IRS Form W-9 or IRS Form W-8BEN-E to each issuer, counterparty or
Preferred Share Paying Agent at the time such item included in the Collateral is
purchased or entered into (or if such item is held at the time that the Issuer
ceases to be a Qualified REIT Subsidiary, at that time) and thereafter prior to
the expiration or obsolescence of such form. 24582442.6 -18-



--------------------------------------------------------------------------------



 
[exhibit102022.jpg]
ARTICLE V. THE PREFERRED SHARE PAYING AGENT Section 5.1. Appointment of
Preferred Share Paying Agent. The Issuer hereby appoints the Bank to act as the
Preferred Share Paying Agent, and the Bank hereby accepts such appointment. The
Issuer hereby appoints the Administrator to act as the Preferred Share
Registrar, and the Administrator hereby accepts such appointment. The Issuer
hereby authorizes the Preferred Share Paying Agent and the Administrator to
perform their respective obligations as provided in this Agreement. Section 5.2.
Resignation and Removal. The Preferred Share Paying Agent may at any time resign
as Preferred Share Paying Agent by giving written notice to the Issuer of its
resignation, specifying the date on which its resignation shall become effective
(which date shall not be less than 60 days after the date on which such notice
is given unless the Issuer shall agree to a shorter period). The Issuer may
remove the Preferred Share Paying Agent at any time by giving written notice of
not less than 60 days to the Preferred Share Paying Agent specifying the date on
which such removal shall become effective. Such resignation or removal shall
only take effect upon the appointment by the Issuer of a successor Agent and
upon the acceptance of such appointment by such successor Agent or, in the
absence of such appointment, the assumption of the duties of the Preferred Share
Paying Agent by the Issuer; provided, however, that in any event, such
resignation or removal shall take effect not later than one year from the date
of such notice of resignation or removal. The Issuer shall provide notice to the
Rating Agency of any successor Preferred Share Paying Agent appointed pursuant
to this section to the Rating Agency pursuant to this Agreement, provided that
no such notice shall be required in the event that the successor Preferred Share
Paying Agent is a Person succeeding to all or substantially all of the
institutional trust services business of the Preferred Share Paying Agent. If
the Preferred Share Paying Agent has resigned or has been terminated under the
Indenture, then it shall also be deemed to have been resigned or terminated
hereunder. Section 5.3. Fees; Expenses; Indemnification; Liability. (a) Pursuant
to, and at the times and to the extent contemplated by the Indenture, the Issuer
shall pay to the Preferred Share Paying Agent compensation at such amounts
and/or rates as shall be agreed between the Issuer and the Preferred Share
Paying Agent and from time to time shall reimburse the Preferred Share Paying
Agent for its reasonable out-of-pocket expenses (including reasonable legal fees
and expenses), disbursements, and advances incurred or made in accordance with
any provisions of this Agreement, except any such expense, disbursement, or
advance that may be attributable to its gross negligence, bad faith or willful
misconduct. The obligations of the Issuer to the Preferred Share Paying Agent
pursuant to the Indenture and this Section 5.3(a) shall survive the resignation
or removal of the Trustee and the satisfaction or termination of this Agreement.
(b) The Issuer shall indemnify and hold harmless the Preferred Share Paying
Agent, the Preferred Share Registrar and their respective directors, officers,
employees, and agents 24582442.6 -19-



--------------------------------------------------------------------------------



 
[exhibit102023.jpg]
from and against any and all liabilities, costs and expenses (including
reasonable legal fees and expenses) relating to or arising out of or in
connection with its or their performance under this Agreement, except to the
extent that they are caused by the gross negligence, bad faith, or willful
misconduct of the Preferred Share Paying Agent or the Preferred Share Registrar,
as the case may be, or any of their respective directors, officers, employees
and agents. The foregoing indemnity includes, but is not limited to, any action
taken or omitted in good faith within the scope of this Agreement upon
telephone, facsimile or other electronically transmitted instructions, if
authorized herein, received from or reasonably believed by the Preferred Share
Paying Agent or the Preferred Share Registrar, as the case may be, acting in
good faith, to have been given by, an Authorized Officer of the Issuer. This
indemnity shall be payable in accordance with the Priority of Payments set forth
in the Indenture and shall survive the resignation or removal of the Preferred
Share Paying Agent or the Preferred Share Registrar, as the case may be, and the
satisfaction or termination of this Agreement. (c) The Preferred Share Paying
Agent shall carry out its duties hereunder in good faith and without gross
negligence or willful misconduct. None of the Preferred Share Paying Agent, the
Preferred Share Registrar or their respective directors, officers, employees or
agents shall be liable for any act or omission hereunder except in the case of
gross negligence, bad faith, or willful misconduct of the Preferred Share Paying
Agent or the Preferred Share Registrar, as the case may be, in violation of its
duties under this Agreement. The duties and obligations of the Preferred Share
Paying Agent and the Preferred Share Registrar, as the case may be, and their
respective employees or agents shall be determined solely by the express
provisions of this Agreement, and they shall not be liable except for the
performance of such duties and obligations as are specifically set forth herein,
and no implied covenants shall be read into this Agreement against them. The
Preferred Share Paying Agent and the Preferred Share Registrar, as the case may
be, may consult with counsel and shall be protected in any action reasonably
taken in good faith in accordance with the advice of such counsel.
Notwithstanding anything contained herein, in no event shall the Preferred Share
Paying Agent be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Preferred Share Paying Agent has been advised of such loss or damage and
regardless of the form of action. (d) Each of the Preferred Share Paying Agent
and the Preferred Share Registrar may rely conclusively on any notice,
certificate or other document furnished to it hereunder and reasonably believed
by it in good faith to be genuine. Neither the Preferred Share Paying Agent nor
the Preferred Share Registrar shall be liable for any action taken by it in good
faith and reasonably believed by it to be within the discretion or powers
conferred upon it, or taken by it pursuant to any direction or instruction by
which it is governed hereunder, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action. The Preferred
Share Paying Agent and the Preferred Share Registrar shall in no event be liable
for the application or misapplication of funds by any other Person, or for the
acts or omissions of any other Person. The Preferred Share Paying Agent and the
Preferred Share Registrar shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document; provided
that, if the form thereof is prescribed by this Agreement, the Preferred Share
Paying Agent and the Preferred Share Registrar shall examine the same to
determine whether it conforms on its face to the requirements hereof. The
Preferred Share Paying Agent and the Preferred Share Registrar may exercise or
carry out any of its duties under this Agreement either directly or 24582442.6
-20-



--------------------------------------------------------------------------------



 
[exhibit102024.jpg]
indirectly through agents or attorneys, and shall not be responsible for any
acts or omissions on the part of any such agent or attorney appointed with due
care. To the extent permitted by applicable law, the Preferred Share Paying
Agent and the Preferred Share Registrar shall not be required to give any bond
or surety in the execution of its duties. The Preferred Share Paying Agent and
the Preferred Share Registrar shall not be deemed to have knowledge or notice of
any matter unless actually known to a Responsible Officer of the Preferred Share
Paying Agent or unless the Preferred Share Paying Agent or the Preferred Share
Registrar, as the case may be, has received written notice thereof from the
Issuer, the Trustee or the Holder of a Preferred Share. ARTICLE VI. [RESERVED]
ARTICLE VII. MISCELLANEOUS PROVISIONS Section 7.1. Amendment. This Agreement may
not be amended by any party hereto except (i) in writing executed by each party
hereto and (ii) with the prior written consent of Holders of a Majority of the
Preferred Shares. Section 7.2. Notices; Rule 17g-5 Procedures. (a) Except as
otherwise expressly provided herein, any notice or other document provided or
permitted by this Agreement or the Indenture to be made upon, given or furnished
to, or filed with any of the parties hereto shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing and mailed by
certified mail, return receipt requested, hand delivered, sent by courier
service guaranteeing delivery within two Business Days or transmitted by
electronic mail or facsimile in legible form at the following addresses. Any
such notice shall be deemed delivered upon receipt unless otherwise provided
herein. (i) to the Preferred Share Paying Agent at Wells Fargo Bank, National
Association, 9062 Old Annapolis Road, Columbia, Maryland, 21045-1951 Attention:
Corporate Trust Services (CMBS), GPMT 2018-FL1, or at any other address
previously furnished in writing by the Preferred Share Paying Agent; (ii) to the
Issuer at c/o MaplesFS Limited, PO Box 1093, Queensgate House, Grand Cayman,
KY1-1102, Cayman Islands, or at any other address previously furnished in
writing by the Issuer; or (iii) to the Preferred Share Registrar at MaplesFS
Limited, PO Box 1093, Queensgate House, Grand Cayman, KY1-1102, Cayman Islands,
or at any other address previously furnished in writing by the Preferred Share
Registrar. (b) Each of the parties hereto agrees that (i) it will not orally
communicate information to the Rating Agency for purposes of determining the
initial credit rating of the Notes 24582442.6 -21-



--------------------------------------------------------------------------------



 
[exhibit102025.jpg]
or undertaking surveillance of the Notes unless such oral communication is
summarized in writing and the summary is promptly delivered to the 17g-5
Information Provider to be posted on the 17g-5 Website pursuant to the
Indenture, and (ii) it shall cause any notice or other written communication
provided by such Person to the Rating Agency to be delivered to the 17g-5
Information Provider at 17g5informationprovider@wellsfargo.com for posting to
the 17g-5 Website prior to its delivery to the Rating Agency, and otherwise
comply with the Rule 17g-5 Procedures set forth in Section 14.13 of the
Indenture. Section 7.3. Governing Law. THIS AGREEMENT AND ALL DISPUTES ARISING
HEREFROM OR RELATING HERETO SHALL BE GOVERNED IN ALL RESPECTS (WHETHER IN
CONTRACT OR IN TORT) BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION
OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. Section 7.4.
Non-Petition; Limited Recourse. None of the Preferred Share Paying Agent, the
Preferred Share Registrar or any Holder may, prior to the date which is one year
(or if longer the applicable preference period then in effect) plus one day
after the payment in full of the Notes, institute against, or join any other
Person in instituting against, the Issuer, the Co-Issuer or any Permitted
Subsidiary any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, or other proceedings under Cayman Islands, U.S.
federal or state bankruptcy or similar laws of any jurisdiction. The provisions
of this Section 7.4 shall survive termination of this Agreement for any reason
whatsoever. Section 7.5. No Partnership or Joint Venture. The Issuer, the
Preferred Share Registrar and the Preferred Share Paying Agent are not partners
or joint venturers with each other and nothing in this Agreement shall be
construed to make them such partners or joint venturers or impose any liability
as such on any of them. Section 7.6. Counterparts. This Agreement may be signed
in two or more counterparts with the same effect as if the signatures thereto
and hereto were upon the same instrument. [SIGNATURE PAGES FOLLOW] 24582442.6
-22-



--------------------------------------------------------------------------------



 
[exhibit102026.jpg]




--------------------------------------------------------------------------------



 
[exhibit102027.jpg]




--------------------------------------------------------------------------------



 
[exhibit102028.jpg]




--------------------------------------------------------------------------------



 
[exhibit102029.jpg]
EXHIBIT A PREFERRED SHARE CERTIFICATE GPMT 2018-FL1, LTD. PREFERRED SHARES, PAR
VALUE US $0.001 PER SHARE AND WITH AN AGGREGATE LIQUIDATION PREFERENCE AND
NOTIONAL AMOUNT EQUAL TO U.S.$1,000 PER SHARE THE PREFERRED SHARES REPRESENTED
HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR ANY OTHER RELEVANT JURISDICTION, AND MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY (A) (1) ON THE CLOSING DATE TO GPMT CLO HOLDINGS
LLC, A DELAWARE LIMITED LIABILITY COMPANY, IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT PURSUANT TO THE EXEMPTION PROVIDED BY
SECTION 4(2) THEREOF, (2) PERSONS THAT ARE BOTH (X) A “QUALIFIED INSTITUTIONAL
BUYER” (“QUALIFIED INSTITUTIONAL BUYER”) WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”) AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN
SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”) AND THE RULES THEREUNDER, PURCHASING FOR ITS OWN
ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT EXERCISES SOLE
INVESTMENT DISCRETION, EACH OF WHICH THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER, AND NONE OF WHICH ARE (X) A DEALER OF THE TYPE
DESCRIBED IN PARAGRAPH (a)(1)(ii) OF RULE 144A UNLESS IT OWNS AND INVESTS ON A
DISCRETIONARY BASIS NOT LESS THAN $25,000,000 IN SECURITIES OF CO-ISSUERS THAT
ARE NOT AFFILIATED TO IT OR (Y) A PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS A
401(k) PLAN, OR ANY OTHER TYPE OF PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D) OR
(a)(1)(i)(E) OF RULE 144A, OR A TRUST FUND REFERRED TO IN PARAGRAPH (a)(1)(i)(F)
OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, UNLESS INVESTMENT DECISIONS
WITH RESPECT TO THE PLAN ARE MADE SOLELY BY THE FIDUCIARY, TRUSTEE OR SPONSOR OF
SUCH PLAN, TO WHOM NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON THE EXEMPTION FROM SECURITIES ACT REGISTRATION
PROVIDED BY RULE 144A, OR (3) TO AN INSTITUTION THAT IS NOT WHO IS NOT A U.S.
PERSON (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”)),
PURCHASING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS NEITHER A U.S. PERSON NOR
A U.S. RESIDENT (WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT), IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S, AND (B) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER RELEVANT JURISDICTION. THE ISSUER HAS
NOT BEEN REGISTERED 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102030.jpg]
UNDER THE INVESTMENT COMPANY ACT. NO TRANSFER OF THE PREFERRED SHARES
REPRESENTED HEREBY MAY BE MADE (AND NEITHER THE PREFERRED SHARE PAYING AGENT NOR
THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY SUCH TRANSFER) IF (A) SUCH
TRANSFER WOULD BE MADE TO A TRANSFEREE WHO IS EITHER A U.S. PERSON (AS DEFINED
IN REGULATION S) OR A U.S. RESIDENT (WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT) WHO IS NOT A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER, (B) SUCH TRANSFER WOULD HAVE THE EFFECT OF REQUIRING EITHER OF THE
ISSUER OR THE PLEDGED OBLIGATIONS TO REGISTER AS AN INVESTMENT COMPANY UNDER THE
INVESTMENT COMPANY ACT OR (C) SUCH TRANSFER WOULD BE MADE TO A PERSON WHO IS
OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS DEEMED TO BE
MADE BY SUCH PERSON IN THE INDENTURE REFERRED TO HEREIN. ACCORDINGLY, AN
INVESTOR IN THE PREFERRED SHARES REPRESENTED HEREBY MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. NO TRANSFER OF
THE PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NONE OF THE ISSUER, THE
PREFERRED SHARE PAYING AGENT OR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY
SUCH TRANSFER) IF AFTER GIVING EFFECT TO SUCH TRANSFER, ANY PREFERRED SHARES
WOULD BE HELD BY ANY “BENEFIT PLAN INVESTOR,” AS DEFINED IN 29 C.F.R.
§2510.3-101 (INCLUDING, WITHOUT LIMITATION, AN INSURANCE COMPANY GENERAL
ACCOUNT, IF APPLICABLE) OR SUCH TRANSFER WOULD BE MADE TO A PERSON WHO IS
OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS REQUIRED BY THE
APPLICABLE TRANSFER CERTIFICATE ATTACHED AS AN EXHIBIT TO THE PREFERRED SHARES
PAYING AGENCY AGREEMENT. AS A CONDITION TO THE PAYMENT OF ANY AMOUNT HEREUNDER
WITHOUT THE IMPOSITION OF WITHHOLDING TAX, THE PREFERRED SHARE PAYING AGENT
SHALL REQUIRE CERTIFICATION ACCEPTABLE TO IT TO ENABLE THE ISSUER AND THE
PREFERRED SHARE PAYING AGENT TO DETERMINE THEIR DUTIES AND LIABILITIES WITH
RESPECT TO ANY TAXES OR OTHER CHARGES THAT THEY MAY BE REQUIRED TO PAY, DEDUCT
OR WITHHOLD IN RESPECT OF THE PREFERRED SHARES REPRESENTED HEREBY OR THE HOLDER
HEREOF UNDER ANY PRESENT OR FUTURE LAW OR REGULATION OF THE CAYMAN ISLANDS OR
THE UNITED STATES OR ANY PRESENT OR FUTURE LAW OR REGULATION OF ANY POLITICAL
SUBDIVISION THEREOF OR TAXING AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING
OR OTHER REQUIREMENTS UNDER ANY SUCH LAW OR REGULATION. SO LONG AS ANY NOTE
ISSUED BY THE ISSUER OF THE PREFERRED SHARES REPRESENTED HEREBY IS OUTSTANDING,
NO TRANSFER OF THE PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE BY GPMT CLO
HOLDINGS LLC, A DELAWARE LIMITED LIABILITY COMPANY (AND NEITHER THE PREFERRED
SHARE PAYING AGENT NOR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY SUCH
TRANSFER) TO ANY OTHER PERSON OR ENTITY. A- 2 - 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102031.jpg]
THE ISSUER MAY REQUIRE ANY HOLDER OF THE PREFERRED SHARES REPRESENTED HEREBY WHO
IS A U.S. PERSON (AS DEFINED IN REGULATION S) OR A U.S. RESIDENT (WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT) WHO IS DETERMINED NOT TO HAVE BEEN A (1)
QUALIFIED PURCHASER AND (2) A QUALIFIED INSTITUTIONAL BUYER (EXCEPT IN THE CASE
OF GPMT CLO HOLDINGS LLC) AT THE TIME OF ACQUISITION OF THE PREFERRED SHARES
REPRESENTED HEREBY TO SELL THE PREFERRED SHARES REPRESENTED HEREBY TO A
TRANSFEREE THAT IS (A) BOTH (X) A QUALIFIED INSTITUTIONAL BUYER AND (Y) AN
QUALIFIED PURCHASER OR (B) NOT A U.S. PERSON (AS DEFINED IN REGULATION S) NOR A
U.S. RESIDENT (WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S. GPMT CLO HOLDINGS LLC, AND EACH
TRANSFEREE OF THE PREFERRED SHARES REPRESENTED HEREBY WILL BE REQUIRED TO
DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE PREFERRED SHARES
PAYING AGENCY AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF
NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER
ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY
TO THE ISSUER, THE TRUSTEE, THE PREFERRED SHARE PAYING AGENT OR ANY
INTERMEDIARY. A- 3 - 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102032.jpg]
GPMT 2018-FL1, LTD. Number P-1 CUSIP [__] Incorporated under the laws of the
Cayman Islands [94,022.414] Preferred Shares of a par value of U.S.$0.001 per
share and with an aggregate liquidation preference and notional amount equal to
U.S.$1,000 per share THIS IS TO CERTIFY THAT
____________________________________________________ is the registered holder of
94,020.414 Class P Preferred Shares, one Class X Preferred Share and one Class R
Preferred Share in the above named Company, subject to the Amended and Restated
Memorandum and Articles of Association thereof, as may be hereafter amended and
in effect from time to time. A- 4 - 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102033.jpg]
THIS CERTIFICATE IS ISSUED BY the said Company on this _____ day of __________,
20__. EXECUTED AS A DEED on behalf of the said Company by: DIRECTOR
____________________________________ 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102034.jpg]
ASSIGNMENT FORM For value received does hereby sell, assign and transfer unto
Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:
___________Preferred Shares and does hereby irrevocably constitute and appoint
___________ Attorney to transfer the Preferred Shares on the books of the Issuer
with full power of substitution in the premises. Date: _____________________
Your Signature: (Sign exactly as your name appears on the Preferred Share
Certificate) 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102035.jpg]
EXHIBIT B FORM OF PURCHASER CERTIFICATE FOR PREFERRED SHARES 24582442.6 B-1



--------------------------------------------------------------------------------



 
[exhibit102036.jpg]
INVESTOR QUESTIONNAIRE a. General Information 1. Print Full Name of Investor: 2.
Name in which Preferred Shares should be registered: 3. Address and Contact
Person for Notices: Attention: 4. Telephone Number: 5. Telecopier Number: 6.
Permanent Address: (if different from above) 7. U.S. Taxpayer Identification or
Social Security Number (if any): 8. Payment Instructions: 9. Instructions for
delivery of Preferred Shares (if not completed, Preferred Shares will be sent by
courier to address and attention of party set forth in item 3 above): 10.
Purchasing: Restricted Preferred Shares OR Regulation S Preferred Shares (circle
one) b. Non-U.S. Person Status The Investor represents and warrants that the
Investor is an institution that is a non-U.S. person (as defined in Rule 902(k)
promulgated under the Securities Act) purchasing the Preferred Shares for its
own account and not for the account or benefit of a U.S. person. OR 24582442.6
B-2



--------------------------------------------------------------------------------



 
[exhibit102037.jpg]
c. Qualified Purchaser/Qualified Institutional Buyer Status 1. If the Investor
is a U.S. Person (as defined in Regulation S promulgated under the Securities
Act), the Investor must complete the following: The Investor represents and
warrants that the Investor is a “qualified purchaser” (a “Qualified Purchaser”)
within the meaning of the Investment Company Act of 1940, as amended (the “1940
Act”) and has checked the box or boxes below which are next to the categories
under which the Investor qualifies as a Qualified Purchaser: (a) It is a natural
person (including any person who holds joint, community property, or other
similar shared ownership interest in an issuer that is excepted under Section
3(c)(7) of the 1940 Act with that person’s qualified purchaser spouse) who owns
not less than U.S.$5,000,000 in “investments” as defined in Rule 2a51-1
promulgated under the 1940 Act (“Investments”) and as valued in accordance with
such Rule 2a51-1 (including, without limitation, deducting from the amount of
such Investments the amount of any outstanding indebtedness incurred to acquire
or for the purpose of acquiring such Investments) (including Investments held
(1) jointly with such person’s spouse, or in which such person shares with such
person’s spouse a community property or similar shared ownership interest and
(2) in an individual retirement account or similar account the Investments of
which are directed by and held for the benefit of such person). (b) It is a
company that (1) owns not less than U.S.$5,000,000 in Investments as valued in
accordance with such Rule 2a51-1 (including, without limitation, deducting from
the amount of such Investments the amount of any outstanding indebtedness
incurred to acquire or for the purpose of acquiring such Investments) that is
owned directly or indirectly by or for two or more natural persons who are
related as siblings or spouse (including former spouses), or direct lineal
descendants by birth or adoption, spouses of such persons, the estates of such
persons, or foundations, charitable organizations, or trusts established by or
for the benefit of such persons and (2) was not formed for the specific purpose
of acquiring Preferred Shares of the Issuer unless each beneficial owner of the
Investor’s securities is a Qualified Purchaser. (c) It is a trust that is not
covered by clause (b) above and that was not formed for the specific purpose of
acquiring the securities offered, as to which the trustee or other person
authorized to make decisions with respect to the trust, and each settlor or
other person who has contributed assets to the trust, is a person described in
clause (a), (b) or (d). (d) It is a person, acting for its own account, who (1)
in the aggregate owns and invests on a discretionary basis, not less than
U.S.$25,000,000 in Investments as valued in accordance with such Rule 2a51-1
(including, without limitation, deducting from the amount of such Investments
the 24582442.6 B-3



--------------------------------------------------------------------------------



 
[exhibit102038.jpg]
amount of any outstanding indebtedness incurred to acquire or for the purpose of
acquiring such Investments) (including Investments owned by majority-owned
subsidiaries of the company and Investments owned by a company (a “Parent
Company”) of which the company is a majority-owned subsidiary, or by a
majority-owned subsidiary of the company and other majority-owned subsidiaries
of the Parent Company) and (2) was not formed for the specific purpose of
acquiring Preferred Shares unless each beneficial owner of the Investor’s
securities is a Qualified Purchaser. (e) It is a “qualified institutional buyer”
within the meaning of Rule 144A(a) promulgated under the Securities Act, acting
for its own account; provided: (a) that a dealer described in paragraph
(a)(1)(ii) of Rule 144A shall own and invest on a discretionary basis at least
U.S.$25,000,000 in securities of Co-Issuers that are not affiliated persons of
the dealer; and (b) that a plan referred to in paragraph (a)(1)(D) or (a)(1)(E)
of Rule 144A, or a trust fund referred to in paragraph (a)(1)(F) of Rule 144A
that holds the assets of such a plan, will not be deemed to be acting for its
own account if investment decisions with respect to the plan are made by the
beneficiaries of the plan, except with respect to investment decisions made
solely by the fiduciary, trustee or sponsor of such plan. (f) It is an entity in
which each beneficial owner of the Investor’s securities is a Qualified
Purchaser. d. Suitability 1. The Investor understands that an investment in
Preferred Shares is a leveraged investment in the underlying Collateral. In
addition, the Investor has indicated which, if any, of the following statements
(paragraphs (A) through (E) below) apply to the Investor: (a) In connection with
evaluating the merits and risks of its prospective investment in the Preferred
Shares, the Investor has relied upon: and such person or entity (the “Purchaser
Representative”) has disclosed to the Investor in writing a reasonable time
prior to the Closing Date any material relationship between such Purchaser
Representative or its affiliates, on the one hand, and the Issuer and its
affiliates, on the other hand, that then exists, that is mutually understood to
be contemplated or that has existed at any time during the previous two years,
and any compensation received or to be received as a result of such
relationship. (b) If the Investor has retained a Purchaser Representative in
connection with its proposed investment in the Preferred Shares, the Investor
has disclosed 24582442.6 B-4



--------------------------------------------------------------------------------



 
[exhibit102039.jpg]
to such Purchaser Representative such information concerning the Investor’s
financial status, tax status and investment and other financial objectives as is
necessary for such Purchaser Representative to have reasonable grounds for
believing that the Investor’s investment in the Preferred Shares is suitable for
the Investor given the Investor’s financial situation and needs. (c) The
Investor currently employs, or has in the past employed, one or more financial
consultants, investment advisers or bank trust departments. (d) The Investor has
specific experience with one or more investments in one or more of (i) high
yield debt securities, (ii) investment funds whose assets consist principally of
high yield debt securities or (iii) other securities similar to the Preferred
Shares (including experience with how market and other relevant developments
affect the value of those investments). (e) The Investor regularly receives and
considers ideas, suggestions, market views and other information obtained from
market professionals, including market professionals whose expertise relates to
investments in one or more of (i) high yield debt securities, (ii) investment
funds whose assets consist principally of high yield debt securities or (iii)
other securities similar to the Preferred Shares. 2. The Investor’s financial
condition is such that it has no need for liquidity with respect to the
Preferred Shares and no need to dispose of any Preferred Shares or portion
thereof to satisfy any existing or contemplated indebtedness, obligations or
other undertaking, and the aggregate amount to be paid by the Investor to
purchase the Preferred Shares is not disproportionate to the Investor’s net
worth, and the Investor is able to bear any loss in connection with any
Preferred Shares (including loss of the Investor’s original principal
investment): Yes No 3. The Investor, either alone or with the Investor’s
Purchaser Representative identified above, has determined that an investment in
the Preferred Shares, based upon an appropriate characterization thereof for
legal, investment, accounting, regulatory and tax purposes, is consistent with
any legal investment restrictions applicable to the Investor: Yes No 4. None of
the Issuer, its affiliates and the respective agents of the foregoing is acting
as a fiduciary for or an investment adviser (or in any other similar role) to
the Investor in connection with the offering and sale of the Preferred Shares:
Yes No 24582442.6 B-5



--------------------------------------------------------------------------------



 
[exhibit102040.jpg]
e. Supplemental Data for Entities If the Investor is an entity, furnish the
following supplemental data (natural persons may skip this Section E of the
Investor Questionnaire): 1. Legal form of entity (corporation, partnership,
trust, etc.): Jurisdiction of organization: 2. If the Investor is a U.S.
resident (within the meaning of the 1940 Act) is the investor a Flow-Through
Investment Vehicle? Yes No f. Related Parties 1. To the best of the Investor’s
knowledge, does the Investor control, or is the Investor controlled by or under
common control with, any other investor in the Issuer? Yes No 2. Will any other
person or persons have a beneficial interest in the Preferred Shares to be
acquired hereunder (other than as a shareholder, partner or other beneficial
owner of equity interests in the Investor)? Yes No If either question above was
answered “Yes,” please contact the Issuer for additional information that will
be required. g. Cayman Islands 1. Is the Investor a member of the public in the
Cayman Islands? Yes No h. Reg Y Institution 1. Is the Investor a Reg Y
Institution? Yes No For purposes of this item, “Reg Y Institution” means any
Preferred Shareholder that is, or is controlled by a person that is, subject to
the provisions of Regulation Y of the Board of Governors of the Federal Reserve
System of the United States or any successor to such regulation, but excludes,
in any event, (a) any “qualifying foreign banking organization” within the
meaning of Regulation Y of the Board of Governors of the Federal Reserve System
(12 C.F.R. Section 211.23) that has booked its investment in the Preferred
Shares outside the United States and (b) any financial holding company or
subsidiary of a financial 24582442.6 B-6



--------------------------------------------------------------------------------



 
[exhibit102041.jpg]
holding company authorized to engage in merchant banking activities pursuant to
Section 4(k)(4)(H) of the Bank Holding Company Act of 1956, as amended. i. ERISA
Status 1(a) Is the Investor, or is the Investor acting on behalf of or using any
assets of any person that is or will become, a Benefit Plan Investor” (as
defined below)? Yes No A “Benefit Plan Investor” includes (i) an “employee
benefit plan” (as defined in Section 3(3) of ERISA) that is subject to Title I
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
(ii) a “plan” within the meaning of Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”) that is subject to Section 4975 of the
Code, or (iii) any entity whose underlying assets include “plan assets” by
reason of such employee benefit plan’s or plan’s investment in such entity or
otherwise. ANY INVESTOR THAT RESPONDS “YES” TO QUESTION 1(a) WILL NOT BE
PERMITTED TO INVEST IN THE PREFERRED SHARES. (b)(1)Is the Investor an insurance
company general account? Yes No (b)(2)If the answer to the question in (b)(1)
above is “Yes”, please provide the following information: The maximum percentage
of the assets of such insurance company general account that constitutes or will
constitute “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA (the “Plan Asset Regulation”) at any time
that the Investor holds any interest in the Preferred Shares is: ______%. ANY
INVESTOR THAT (i) RESPONDS “YES” TO QUESTION 1(b)(1) AND (ii) PROVIDES A
PERCENTAGE GREATER THAN ZERO IN RESPONSE TO QUESTION 1(b)(2) WILL NOT BE
PERMITTED TO INVEST IN THE PREFERRED SHARES. (c) Is the Investor an entity,
other than an insurance company general account, that holds “plan assets” by
reason of a Benefit Plan Investor’s investment in the entity or otherwise? Yes
No ANY INVESTOR THAT RESPONDS “YES” TO QUESTION 1(c) WILL NOT BE PERMITTED TO
INVEST IN THE PREFERRED SHARES. (d) Is the Investor a plan that is subject to
any federal, state, local, non-U.S. or other law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”)? 24582442.6
B-7



--------------------------------------------------------------------------------



 
[exhibit102042.jpg]
Yes No ANY INVESTOR THAT RESPONDS “YES” TO QUESTION 1(d) WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT ITS ACQUISITION AND HOLDING OF THE PREFERRED
SHARES DO NOT AND WILL NOT CONSTITUTE OR OTHERWISE GIVE RISE TO A NON-EXEMPT
VIOLATION OF SIMILAR LAW. (e) The representations made in this Item i shall be
deemed to be made on each day from the date the Investor makes such
representations through and including the date on which the Investor disposes of
its interests in the Preferred Shares. The Investor understands and agrees that
the information supplied above will be utilized to determine whether Benefit
Plan Investors own any Preferred Shares of the Issuer, both upon the original
issuance of Preferred Shares and upon subsequent transfers of Preferred Shares
for any reason. Accordingly, without limiting the remedies available in the
event of a breach, the Investor undertakes: (i) to inform the Issuer, the
Preferred Share Paying Agent and the Preferred Share Registrar immediately of
any change in the information provided in this Item i, and (ii) to provide to
the Issuer, the Preferred Share Paying Agent and the Preferred Share Registrar
such information as the Issuer, the Preferred Share Paying Agent or the
Preferred Share Registrar may reasonably request from time to time to enable the
Issuer, the Preferred Share Paying Agent or the Preferred Share Registrar to
make a determination with respect to the portion, if any, of the Preferred
Shares of the Issuer that may be held by or for the benefit of Benefit Plan
Investors. The Investor understands that the foregoing information will be
relied upon by the Issuer for the purpose of determining the eligibility of the
Investor to purchase Preferred Shares. The Investor agrees to provide, if
requested, any additional information that may be required to substantiate the
Investor’s status as an Institutional Accredited Investor or under the exception
provided pursuant to Section 3(c)(7) of the 1940 Act, to determine compliance
with ERISA or Section 4975 of the Code or to otherwise determine its eligibility
to purchase Preferred Shares. 24582442.6 B-8



--------------------------------------------------------------------------------



 
[exhibit102043.jpg]
The Investor further agrees to promptly notify the Issuer by telephone and in
writing if any of the information contained in this Investor Questionnaire
becomes untrue prior to the purchase by the Investor of the Preferred Shares.
Signature: By (Signature) (Print Name and Title) Date: 24582442.6 B-9



--------------------------------------------------------------------------------



 
[exhibit102044.jpg]
SCHEDULE I Capitalized terms used in this Schedule I that are defined in
Regulation S are used as defined therein. 1. (A) The Holder is aware that the
sale of such Preferred Shares to it is being made in reliance on the exemption
from registration provided by Regulation S and understands that the Preferred
Shares offered in reliance on Regulation S will bear the appropriate legend set
forth herein. The Preferred Shares so represented may not at any time be held by
or on behalf of U.S. Persons or U.S. Residents. The Holder is not, and will not
be, a U.S. Person or a U.S. Resident. Before any Preferred Share issued in
reliance on Regulation S may be offered, resold, pledged or otherwise
transferred, the transferee will be required to provide the Trustee with a
written certification substantially in the form attached to the Preferred Shares
Paying Agency Agreement as to compliance with the transfer restrictions. The
Holder understands that it must inform a prospective transferee of the transfer
restrictions; or (B) The Holder (1) is both (x) a Qualified Institutional Buyer
and (y) a Qualified Purchaser; (2) is aware that the sale of the Preferred
Shares to it is being made in reliance on the exemption from registration
provided by Rule 144A or Rule 501(a) of Regulation D and (3) is acquiring the
Preferred Shares for its own account or for one or more accounts, each of which
is a Qualified Institutional Buyer, and as to each of which the owner exercises
sole investment discretion. 2. The Holder understands that the Preferred Shares
are being offered only in a transaction not involving any public offering within
the meaning of the Securities Act, the Preferred Shares have not been and will
not be registered under the Securities Act, and, if in the future the Holder
decides to offer, resell, pledge or otherwise transfer the Preferred Shares,
such Preferred Shares may only be offered, resold, pledged or otherwise
transferred only in accordance with the Issuer Charter and the Preferred Shares
Paying Agency Agreement and the applicable legend on such Preferred Shares set
forth herein. The Holder acknowledges that no representation is made by the
Issuer or the Placement Agents as to the availability of any exemption under the
Securities Act or any State securities laws for resale of the Preferred Shares.
3. The Holder understands that the Preferred Shares have not been approved or
disapproved by the United States Securities and Exchange Commission (“SEC”) or
any other governmental authority or agency or any jurisdiction and that neither
the SEC nor any other governmental authority or agency has passed upon the
accuracy of the final offering memorandum relating to the Preferred Shares. The
Holder further understands that any representation to the contrary is a criminal
offense. 4. The Holder is not purchasing the Preferred Shares with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act. The Holder understands that an investment in the Preferred Shares involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances. Schedule I-1 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102045.jpg]
5. In connection with the purchase of the Preferred Shares (A) none of the
Issuer, the Placement Agents or the Preferred Share Paying Agent is acting as a
fiduciary or financial or investment adviser for the Holder; (B) the Holder is
not relying (for purposes of making any investment decision or otherwise) upon
any advice, counsel or representations (whether written or oral) of the Issuer,
the Placement Agents or the Preferred Share Paying Agent other than in, if
applicable, a current offering memorandum for such Preferred Shares; (C) none of
the Issuer, the Placement Agents or the Preferred Share Paying Agent has given
to the Holder (directly or indirectly through any other person) any assurance,
guarantee, or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of its
purchase; (D) the Holder has consulted with its own legal, regulatory, tax,
business, investment, financial, accounting and other advisers to the extent it
has deemed necessary, and it has made its own investment decisions (including
decisions regarding the suitability of an investment in the Preferred Shares)
based upon its own judgment and upon any advice from such advisers as it has
deemed necessary and not upon any view expressed by the Issuer, the Placement
Agents or the Preferred Share Paying Agent; and (E) the Holder is purchasing the
Preferred Shares with a full understanding of all of the terms, conditions and
risks thereof (economic and otherwise), and is capable of assuming and willing
to assume (financially and otherwise) these risks. 6. The Holder understands
that the certificates representing the Preferred Shares will bear the applicable
legend set forth herein. The Preferred Shares may not at any time be held by or
on behalf of any U.S. Person that is not both (x) a Qualified Institutional
Buyer and (y) a Qualified Purchaser. The Holder understand that it must inform a
prospective transferee of the transfer restrictions. 7. The Holder understands
and agrees that a legend in substantially the following form will be placed on
each certificate representing any Preferred Shares unless the Issuer determines
otherwise in compliance with applicable law: THE PREFERRED SHARES REPRESENTED
HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER HAS NOT BEEN REGISTERED
AS AN INVESTMENT COMPANY UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE PREFERRED SHARES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A)
(1) PERSONS THAT ARE BOTH (X) A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT (A “QIB”) AND (Y) A QUALIFIED PURCHASER AS
DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT (A “QUALIFIED Schedule
I -2 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102046.jpg]
PURCHASER), AND IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT SO LONG AS THE
PREFERRED SHARES REPRESENTED HEREBY ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT, OR (2) TO AN
INSTITUTION THAT IS NOT A U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE SECURITIES
ACT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
PREFERRED SHARES PAYING AGENCY AGREEMENT, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A PREFERRED SHARE WILL BE REQUIRED TO
MAKE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SCHEDULE I OF THE PREFERRED
SHARES PAYING AGENCY AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL
BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE ISSUER, THE PREFERRED SHARE REGISTRAR, THE PREFERRED SHARE
PAYING AGENT OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS
NOTIFIED THAT THE HOLDER OF SUCH PREFERRED SHARE WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE PREFERRED SHARES PAYING
AGENCY AGREEMENT, THE ISSUER AND THE PREFERRED SHARE PAYING AGENT MAY CONSIDER
THE ACQUISITION OF THE PREFERRED SHARES REPRESENTED HEREBY VOID AND REQUIRE THAT
THE PREFERRED SHARES REPRESENTED HEREBY BE TRANSFERRED TO A PERSON DESIGNATED BY
THE ISSUER. NO TRANSFER OF THE PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE
(AND THE ISSUER AND THE PREFERRED SHARE PAYING AGENT WILL NOT RECOGNIZE ANY SUCH
TRANSFER) IF (A) SUCH TRANSFER WOULD HAVE THE EFFECT OF REQUIRING THE ISSUER TO
REGISTER AS AN INVESTMENT COMPANY Schedule I -3 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102047.jpg]
UNDER THE INVESTMENT COMPANY ACT OR (B) SUCH TRANSFER WOULD BE MADE TO A PERSON
WHO IS OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS DEEMED TO
BE MADE BY SUCH PERSON IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT REFERRED
TO HEREIN. ACCORDINGLY, AN INVESTOR IN THE PREFERRED SHARES REPRESENTED HEREBY
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME. EXCEPT AS OTHERWISE PERMITTED BY THE CO- ISSUERS, NO TRANSFER OF
THE PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NONE OF THE CO-ISSUERS,
PREFERRED SHARE PAYING AGENT OR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY
SUCH TRANSFER) IF AFTER GIVING EFFECT TO SUCH TRANSFER, ANY PREFERRED SHARES
WOULD BE HELD BY “BENEFIT PLAN INVESTORS,” AS DEFINED IN 29 C.F.R. §2510.3-101
(EITHER DIRECTLY OR THROUGH AN INSURANCE COMPANY GENERAL ACCOUNT) OR SUCH
TRANSFER WOULD BE MADE TO A PERSON WHO IS OTHERWISE UNABLE TO MAKE THE
CERTIFICATIONS AND REPRESENTATIONS REQUIRED BY THE APPLICABLE TRANSFER
CERTIFICATE ATTACHED AS AN EXHIBIT TO THE PREFERRED SHARES PAYING AGENCY
AGREEMENT. AS A CONDITION TO THE PAYMENT OF ANY AMOUNT UNDER THE PREFERRED
SHARES REPRESENTED HEREBY WITHOUT THE IMPOSITION OF BACKUP WITHHOLDING TAX, THE
ISSUER AND THE PREFERRED SHARE PAYING AGENT SHALL REQUIRE CERTIFICATION
ACCEPTABLE TO THEM TO ENABLE THE ISSUER AND THE PREFERRED SHARE PAYING AGENT TO
DETERMINE THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER
CHARGES THAT THEY MAY BE REQUIRED TO PAY, DEDUCT OR WITHHOLD IN RESPECT OF THE
PREFERRED SHARES REPRESENTED HEREBY OR THE HOLDER THEREOF UNDER ANY PRESENT OR
FUTURE LAW OR REGULATION OF THE CAYMAN ISLANDS OR THE UNITED STATES OR ANY
PRESENT OR FUTURE LAW OR REGULATION OF ANY POLITICAL SUBDIVISION THEREOF OR
TAXING AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING OR OTHER REQUIREMENTS
UNDER ANY SUCH LAW OR REGULATION. 8. The Holder will not, at any time, offer to
buy or offer to sell the Preferred Shares by any form of general solicitation or
advertising, including, but not limited to, any advertisement, article, notice
or other communication published in any newspaper, Schedule I -4 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102048.jpg]
magazine or similar medium or broadcast over television or radio or at a seminar
or meeting whose attendees have been invited by general solicitations or
advertising. 9. The Holder is not a member of the public in the Cayman Islands,
within the meaning of Section 175 of the Cayman Islands Companies Law (2018
Revision). 10. The Holder understands that each of the Issuer, the Trustee or
the Preferred Share Paying Agent shall require certification acceptable to it
(A) as a condition to the payment of distributions in respect of any Preferred
Shares without, or at a reduced rate of, U.S. withholding or backup withholding
tax, and (B) to enable the Issuer, the Trustee and the Preferred Share Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Preferred Shares or the Holder of such Preferred Shares under
any present or future law or regulation of the Cayman Islands or the United
States or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation. Such certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities)), IRS Form W-
8IMY (Certificate of Foreign Intermediary, Flow-Through Entity, or Certain U.S.
Branches for United States Tax Withholding and Reporting), IRS Form W-9 (Request
for Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person’s Claim That Income Is Effectively Connected with
Conduct of a Trade or Business in the United States) or any successors to such
IRS forms) and the properly completed and executed “Entity Self-Certification
Form” or “Individual Self-Certification Form” (in the forms published by the
Cayman Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf). In addition, the
Issuer or the Preferred Share Paying Agent may require certification acceptable
to it to enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets.
Each owner agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments. 11. The Holder hereby agrees that, for
purposes of U.S. federal, state and local income and franchise tax and any other
income taxes, if the Issuer is no longer a Qualified REIT Subsidiary (A) the
Issuer will be treated as a foreign corporation and (B) the Notes will be
treated as equity in the Issuer; the Holder agrees to such treatment and agrees
to take no action inconsistent with such treatment, unless required by law. 12.
The Holder, if not a “United States person” (as defined in Section 7701(a)(30)
of the Code), either: (A) is not a bank (within the meaning of Section
881(c)(3)(A) of the Code); (B) is a bank (within the meaning of Section
881(c)(3)(A) of the Code) and after giving effect to its purchase of the
Preferred Shares, the Holder (x) shall not own more than 50% of the Preferred
Shares (by number) or 50% by value of the aggregate of the Preferred Shares and
all Classes of Notes that are treated as equity for U.S. federal income tax
purposes either directly or indirectly, and will not otherwise be related to the
Issuer (within the meaning of section 267(b) of the Code) and (y) has not
purchased Schedule I -5 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102049.jpg]
the Preferred Shares in whole or in part to avoid any U.S. federal income tax
liability (including, without limitation, any U.S. withholding tax that would be
imposed on the Preferred Shares with respect to the Collateral if held directly
by the Holder); (C) is a bank (within the meaning of Section 881(c)(3)(A) of the
Code) has provided an IRS Form W- 8ECI representing that all payments received
or to be received by it from the Issuer are effectively connected with the
conduct of a trade or business in the United States; or (D) is a bank (within
the meaning of Section 881(c)(3)(A) of the Code) is eligible for benefits under
an income tax treaty with the United States that eliminates U.S. federal income
taxation of U.S. source interest not attributable to a permanent establishment
in the United States and the Issuer is treated as a fiscally transparent entity
(as defined in Treasury regulations section 1.894-1(d)(3)(iii)) under the laws
of Holder’s jurisdiction with respect to payments made on the Collateral held by
the Issuer. 13. The Holder will, prior to any sale, pledge or other transfer by
such owner of any Preferred Share, obtain from the prospective transferee, and
deliver to the Preferred Share Paying Agent, a duly executed transferee
certificate addressed to each of the Preferred Share Paying Agent and the Issuer
in the form of the relevant exhibit attached to the Preferred Shares Paying
Agency Agreement, and such other certificates and other information as the
Issuer or the Preferred Share Paying Agent may reasonably require to confirm
that the proposed transfer complies with the transfer restrictions contained in
the Issuer Charter and the Preferred Shares Paying Agency Agreement. 14. The
Holder agrees that no Preferred Share may be purchased, sold, pledged or
otherwise transferred in a number less than the minimum number set forth in the
Preferred Shares Paying Agency Agreement. In addition, the Holder understands
that the Preferred Shares will be transferable only upon registration of the
transferee in the Preferred Share Register of the Issuer following delivery to
the Preferred Share Registrar of a duly executed share transfer certificate, the
Preferred Share to be transferred (if applicable) and any other certificates and
other information required by the Issuer Charter and the Preferred Shares Paying
Agency Agreement. 15. The Holder is aware and agrees that no Preferred Share (or
beneficial interest therein) may be offered or sold, pledged or otherwise
transferred (i) to a transferee taking delivery of such Preferred Shares
represented by a certificate representing a Preferred Share except to both (x) a
transferee that the Holder reasonably believes is a Qualified Institutional
Buyer, purchasing for its account, to which notice is given that the resale,
pledge or other transfer is being made in reliance on the exemption from the
registration requirements of the Securities Act provided by Rule 144A or another
person the sale to which is exempt under the Securities Act and (y) a Qualified
Purchaser, and if such transfer is made in accordance with any applicable
securities laws of any state of the United States and any other relevant
jurisdiction, (ii) to a transferee taking delivery of such Preferred Share
represented by a certificate representing a Preferred Share issued in reliance
on Regulation S except (A) to a transferee that is acquiring such interest in an
offshore transaction in accordance with Rule 904 of Regulation S, (B) to a
transferee that is not a U.S. resident (within the meaning of the Investment
Company Act) unless such transferee is a Qualified Purchaser, (C) such transfer
is made in compliance with the other requirements set forth in the Preferred
Shares Paying Agency Agreement and (D) if such Schedule I -6 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102050.jpg]
transfer is made in accordance with any applicable securities laws of any state
of the United States and any other jurisdiction or (iii) if such transfer would
have the effect of requiring the Issuer to register as an “investment company”
under the Investment Company Act. 16. The Holder understands that, although the
Placement Agents may from time to time make a market in the Preferred Shares,
the Placement Agents are not under any obligation to do so and, following the
commencement of any market-making, may discontinue the same at any time.
Accordingly, the Holder must be prepared to hold the Preferred Shares until the
scheduled Redemption Date for the Preferred Shares. 17. The Holder also
understands that the Preferred Shares are equity interests in the Issuer and are
not secured by the Collateral securing the Notes. As such, the Holder and any
other Holders of the Preferred Shares will, on a winding up of the Issuer, rank
behind all of the creditors, whether secured or unsecured and known or unknown,
of the Issuer, including, without limitation, the Holders of the Notes, the
Hedge Counterparties and any judgment creditors. Payments in respect of the
Preferred Shares are subject to certain requirements imposed by Cayman Islands
law. Any amounts paid by the Preferred Share Paying Agent as distributions by
way of dividend on the Preferred Shares will be payable only if the Issuer has
sufficient distributable profits and/or share premium. In addition, such
distributions and any redemption payments will be payable only to the extent
that the Issuer is and remains solvent after such distributions or redemption
payments are paid. Under Cayman Islands law, a company generally is deemed
solvent if it is able to pay its debts as they come due in the ordinary course
of business. To the extent the requirements under Cayman Islands law described
above are not met, amounts otherwise payable to the Holders of the Preferred
Shares will be retained in the Preferred Shares Distribution Account until the
next succeeding Payment Date, or (in the case of any payment that would
otherwise be payable on a redemption of the Preferred Shares) the next
succeeding Business Day, on which the Issuer notifies the Preferred Share Paying
Agent that such requirements are met. Amounts on deposit in the Preferred Shares
Distribution Account (unless deposited in error) will not be available to pay
amounts due to the Holders of the Notes, the Note Administrator, the Trustee or
any other creditor of the Issuer the claim of which is limited in recourse to
the Collateral. However, amounts on deposit in the Preferred Shares Distribution
Account may be subject to the claims of creditors of the Issuer that have not
contractually limited their recourse to the Collateral. 18. The Holder agrees
that (i) any sale, pledge or other transfer of a Preferred Share made in
violation of the transfer restrictions contained in the Preferred Shares Paying
Agency Agreement, or made based upon any false or inaccurate representation made
by the Holder or a transferee to the Issuer, the Preferred Share Paying Agent or
the Preferred Share Registrar, will be void and of no force or effect and (ii)
none of the Issuer, the Preferred Share Paying Agent and the Preferred Share
Registrar has any obligation to recognize any sale, pledge or other transfer of
a Preferred Share (or any beneficial interest therein) made in violation of any
such transfer restriction or made based upon any such false or inaccurate
representation. 19. The Holder acknowledges that the Issuer, the Trustee, the
Preferred Share Paying Agent, the Preferred Share Registrar, the Placement
Agents and others will rely Schedule I -7 24582442.6



--------------------------------------------------------------------------------



 
[exhibit102051.jpg]
upon the truth and accuracy of the foregoing acknowledgments, representations
and agreements and agrees that, if any of the acknowledgments, representations
or warranties made or deemed to have been made by it in connection with its
purchase of the Preferred Shares are no longer accurate, the Holder will
promptly notify the Issuer, the Trustee, the Note Administrator, the Preferred
Share Paying Agent, the Preferred Share Registrar and the Placement Agents.
Schedule I -8 24582442.6



--------------------------------------------------------------------------------



 